Citation Nr: 1223336	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for endometriosis with status post right salpingectomy prior to September 28, 2010. 

2.  Entitlement to an initial increased rating for a total hysterectomy, rated as 100 percent disabling from September 28, 2010 and 50 percent disabling thereafter. 

3.  Entitlement to an effective date earlier than September 28, 2010 for the award of service connection for a total hysterectomy. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Des Moines, Iowa in July 2006.  A transcript of the hearing is of record.  

In April 2007, the Board denied the claim for an increased rating for endometriosis with status post right salpingectomy.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted a Joint Motion for Remand filed by the parties, which requested that the June 2008 decision be vacated and remanded.  The appeal was returned to the Board and in August 2008, March 2010, and November 2010, the Board remanded the matter for further development.

This case originally came before the Board characterized as entitlement to an increased rating for endometriosis with status post right salpingectomy.  In September 2010, the Veteran underwent a hysterectomy, and her service-connected gynecological condition was recharacterized as a total hysterectomy in an April 2012 rating decision, effective September 28, 2010.  The Board has therefore characterized the increased rating issue on appeal as two separate claims: one addressing the proper rating for endometriosis with status post right salpingectomy prior to September 28, 2010, and the second pertaining to the initial rating assigned the total hysterectomy thereafter.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that this claim was referred to the AOJ twice before in the March 2010 and November 2010 remands, but the record still does not indicate that any action has been taken on this claim.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an earlier effective date for the award of service connection for a total hysterectomy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 28, 2010, the Veteran's endometriosis with status post right salpingectomy most nearly approximated lesions involving the bowel, pelvic pain, and heavy and irregular bleeding without associated bowel or bladder symptoms. 

2.  On September 28, 2010, the Veteran underwent a total hysterectomy which included removal of her uterus and both ovaries.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, for endometriosis with status post right salpingectomy for the period prior to September 28, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7629 (2011).

2.  The criteria for an initial increased rating for a total hysterectomy, rated as 100 percent disabling from September 28, 2010 and 50 percent disabling thereafter, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7617.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The Veteran contends that an increased rating is warranted for her gynecological disability, characterized as endometriosis with status post right salpingectomy prior to September 28, 2010, and as a total hysterectomy thereafter.  With respect to her endometriosis, the Veteran testified in July 2006 that she experienced heavy and irregular bleeding, almost constant pelvic cramping and pain, and stress incontinence. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period prior to September 28, 2010, the Veteran's gynecological disability was characterized as endometriosis with status post right salpingectomy and was rated as 30 percent disabling under Diagnostic Code 7629.  Under this diagnostic code, a 30 percent evaluation is warranted for symptoms of pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum 50 percent evaluation is assigned with lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, Diagnostic Code 7629 (2011).  

Throughout the period prior to September 28, 2010, the Board finds a maximum 50 percent evaluation is warranted for the Veteran's endometriosis.  The record clearly establishes the presence of pelvic pain, cramping, and heavy and irregular bleeding during this period.  The Veteran credibly testified in July 2006 that any form of exertion caused cramping, pain, and spotting, and in January 2009 she was seen at the Des Moines VA Medical Center (VAMC) with complaints of heavy and irregular bleeding.  VA gynecological examinations in December 2003 and December 2009 also noted symptoms of pelvic pain and irregular bleeding.  The Board also finds that the Veteran's pain was not controlled by treatment; she only used over-the-counter medication as she was not able to tolerate the side effects associated with several prescribed medications.  

The Board also finds that the record establishes the presence of bowel lesions.  The operation report from the Veteran's September 2010 hysterectomy confirmed the presence of sigmoid and uterine adhesions, and a June 2011 VA gynecologist appears to have likened these adhesions to bowel lesions.  Although the presence of the lesions was not noted until the September 2010 surgery, a laparoscopy was not recommended for the Veteran prior to that time due to her extensive adhesions and surgical scarring from a previous right salpingectomy.  The Veteran testified to this effect in July 2006, and the December 2009 VA examiner found that the Veteran was at increased risk of intestinal and bladder injury during a laparoscopy.  The December 2009 VA examiner also found that there was no need for a laparoscopy as the Veteran was satisfied with her current treatment regime.  Based on the presence of adhesions in September 2010 and the earlier findings of adhesions and scarring, the record establishes symptoms comparable to bowel lesions during the period prior to September 28, 2010.  

Although the evidence demonstrates bowel lesions and pelvic pain with heavy and irregular bleeding, the Board finds that the Veteran did not manifest bowel or bladder symptoms due to the service-connected gynecological disability.  The Veteran reported stress incontinence during gynecological consultations at the VAMC and upon VA examinations in December 2003, December 2009, and May 2010, but the medical evidence establishes that the bladder symptoms were not due to service-connected endometriosis and post right salpingectomy.  The December 2009 VA gynecological examiner concluded that endometriosis did not cause urinary incontinence and there was no relationship between the Veteran's service-connected endometriosis and incontinence.  Similarly, the May 2010 urological VA examiner also found that the Veteran's stress incontinence was less likely as not related to the service-connected post right salpingectomy.  The May 2010 VA examiner noted that the medical record did not show stress incontinence dating from the 1987 salpingectomy, only occasional urinary complaints associated with urinary tract infections.  Although the Veteran has stated that she experienced urinary problems since the 1987 surgery, she is not competent to provide an opinion as to the cause of the symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Board therefore finds the competent medical evidence addressing the etiology of the Veteran's stress incontinence more persuasive and concludes that the weight of the evidence is against a finding that the Veteran's urinary incontinence is due to her service-connected gynecological disability. 

Despite the lack of bowel or bladder symptoms related to the Veteran's endometriosis with status post right salpingectomy, the Board finds that the Veteran's disability more nearly approximates the criteria associated with an increased 50 percent rating under Diagnostic Code 7629.  The Veteran's endometriosis eventually required a hysterectomy in September 2010 due to severe pain and heavy bleeding, and the Veteran reported similar complaints throughout the claims period.  Coupled with the sigmoid and uterine adhesions, the Board finds that the Veteran's disability showed greater severity than the criteria associated with a 30 percent evaluation, and a 50 percent rating is warranted.  A rating in excess of 50 percent is not appropriate, as this is the maximum schedular evaluation possible under Diagnostic Code 7629.  38 C.F.R. § 4.116, Diagnostic Code 7629.

For the period beginning September 28, 2010, the Veteran's gynecological disability was recharacterized as a total hysterectomy in an April 2012 rating decision.  The Veteran's hysterectomy was rated in accordance with Diagnostic Code 7617 for removal of the uterus and two ovaries.  Under this diagnostic code, a 100 percent evaluation is assigned for three months with a 50 percent evaluation thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7917.  In this case, the Veteran underwent the removal of her uterus and ovaries on September 28, 2010.  The April 2012 rating decision awarded a 100 percent rating through December 31, 2010 with a 50 percent rating from January 1, 2011.  Diagnostic Code 7617 does not provide for any higher ratings beyond those already assigned to the Veteran's total hysterectomy and an increased schedular rating for the hysterectomy is therefore not possible.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  The Board has also considered whether a separate rating is warranted for the Veteran's complaints of urinary problems as a separate manifestation of the gynecological disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (different symptom manifestations of the same disability may be rated separately).   However, as discussed above, the competent medical evidence establishes that the Veteran's stress incontinence is not related to her service-connected gynecological condition.  Thus, a separate rating for voiding dysfunction or other urinary disability is not warranted.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the Veteran is currently in receipt of the maximum ratings possible for her service-connected disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's gynecological disabilities.  The Veteran's endometriosis with status post right salpingectomy and total hysterectomy are manifested by symptoms such as pelvic pain, heavy and irregular bleeding, and the removal of the uterus and ovaries.  These manifestations are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's condition and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2003 and August 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA gynecological and urology examinations in response to her claims.  A VA expert opinion was also added to the record in June 2011.

The Board also finds that VA has complied with the August 2008, March 2010, and November 2010 remand orders of the Board.  In response to the Board's remands, the Veteran was provided additional notice of VA duties to notify and assist, and VA treatment records, as well as private records pertaining to the Veteran's September 2010 hysterectomy, were added to the claims file.  A VA gynecological examination was conducted in December 2009 with a May 2010 urological examination performed in May 2010.  A VA expert gynecological opinion was also added to the record in June 2011.  The case was then readjudicated in April 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an increased 50 percent rating, but not higher, for endometriosis with status post right salpingectomy prior to September 28, 2010 is granted. 

Entitlement to an initial increased rating for a total hysterectomy, rated as 100 percent disabling from September 28, 2010 and 50 percent disabling thereafter, is denied. 


REMAND

In May 2012, the Veteran filed a notice of disagreement with the April 2012 rating decision that awarded entitlement to service connection for a total hysterectomy and assigned an effective date of September 28, 2010.  As the Veteran has not been provided a statement of the case (SOC) in response to the notice of disagreement, a remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also finds that issue of entitlement to TDIU should be remanded to the AOJ for adjudication.  The Court has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.
In this case, the Veteran has contended that her service-connected gynecological disability has prevented her from obtaining and maintaining gainful employment.  In her August 2004 notice of disagreement, she wrote that her endometriosis was affecting her ability to maintain employment, and she testified in July 2006 that she often missed work due to heavy and painful bleeding associated with endometriosis.  Her husband also testified that the Veteran had difficulty remaining employed and had lost many jobs due to symptoms associated with her service-connected disability.  The AOJ has not explicitly adjudicated the claim for entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the appellant and her representative on the issue of entitlement to an effective date earlier than September 28, 2010 for the award of service connection for a total hysterectomy.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at anytime during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

3.  If the Veteran perfects an appeal with respect to any matters adjudicated by the AOJ, ensure that any indicated development is completed before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


